 GLAZIERSLOCAL 1162,PAINTERSGlaziers Local Union No. 1162,affiliatedwith theBrotherhoodofPainters,Decorators,Paperhangers,GlaziersandGlassworkersofAmerica,AFL-CIOandTusco Glass,Inc.andStark Glass,Inc. Case 8-CB-1329June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn May 20, 1969, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at thehearing andfinds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case and hereby adopts thefindings, conclusions and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent,Glaziers LocalUnion No.1162, affiliated with the Brotherhood ofPainters,Decorators,Paperhangers,Glaziers andGlassworkers of America,AFL-CIO,Akron, Ohio,itsofficers,agents, and representatives,shall taketheactionsetforthintheTrialExaminer'sRecommended Order.'We note that the Trial Examiner's Decision inNational Grinding WheelCompany, Inc. Case 3-CB-1068 referred to by the Trial Examiner in theinstant case has been adopted by the Board.See 176 NLRB No. 89.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON,TrialExaminer:Pursuant to acharge filed on November 13, 1968, by Tusco Glass, Inc.and Stark Glass, Inc., against Glaziers Local Union No.1162,affiliatedwiththeBrotherhoodofPainters,Decorators,Paperhangers, Glaziers and Glassworkers of393America, AFL-CIO, hereinafter referred to as the Union,a complaint issued on January 31, 1969. The complaintalleges that the Union violated Section 8(b)(1)(A) bythreatening to fine and fining two employees of Tusco andStark for refusing to follow an instruction of the Union'sbusiness representative to leave their jobs at a time whenboth employers were parties to contracts with the Unioncontaining a no-strike clause. By its answer the Uniondenies the commission of any unfair labor practices.A hearing was held before me on March 12, 1969, atAkron, Ohio. At the close of the hearing the parties weregiven leave to file briefs which have been received fromthe General Counsel and Respondent Union.Upon the entire record in the case, including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSTusco Glass, Inc., and Stark Glass, Inc., referred tohereinasTusco and Stark, are Ohio corporations,engaged at their respective locations in Dover andMassillon,Ohio,in glazing contracting work and in thefabrication of glass and metal products. Each annuallyreceives at its place of business materials valued in excessof $50,000 directly from sources located outside the Stateof Ohio. I find that Tusco and Stark are employersengaged in commerce within the meaning of the Act.If.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof Section 2(5) of the Act.III.THE FACTSA. The ContractsBetweenthe PartiesOn May 29, 1967, Respondent Union entered into anagreementwith the Glazing Contractors Association ofAkron and Canton to continue in effect through April 30,1970.'At the time the contract was executed, existingAkron area wage rates were higher than Canton arearates. In view of this differential a rider was attached tothe agreement establishing a separate scale of wage ratesfor journeymenglaziers inthe Canton area and providingfor a gradualincreaseinCanton rates over the term ofthe agreement in order to bring them up to the level ofAkron rates by the end of its term. The rider providedthat it wasto apply to work performed by the Cantoncontractors "within the jurisdiction of same as outlined byGlaziers,Local Union 1162." In November 1967, StarkandTusco,whichwere not then members of theAssociation,entered into separate contracts with theUnion identical to the Associationagreementand rider.'The basicagreementbetween the Union and thecharging parties contained the following provisions:ARTICLE XMembers of the Union will not work for any Employerthat has not signed this Agreement or one similar as'Separate agreements were executed covering outside glaziers and insideglass workers, respectively. The agreement covering the outside glaziers isthe only one here involved.'Stark later became a member of the Association,but Tusco did not.177 NLRB No. 37 394DECISIONSOF NATIONALLABOR RELATIONS BOARDapprovedby theInternational Brotherhood of Painters,Decorators and Paperhangers of America,AFL-CIO,or any Employer who does not live up to the provisionscontained herein.ARTICLE XIIIn the event,during the term of this Agreement, thereshall be any controversy or dispute,as to the meaningor application of the provisions of this Agreement, thereshall be no suspension of work but all differences shallbe adjusted by a Committee consisting of one (1)representativeoftheCompanyandone(1)representative of the Union,who shall,ifthey areunable to reach conclusion themselves,selectanimpartial third party.The decision of the majority ofthisArbitration Committee shall be binding upon bothparties.The cost of the Arbitration Committee,if any,shall be borne equally by both parties.The foregoing shall not apply in the event of default offringebenefitpayments (as specifically outlined inArticle IV, Section c).B. The Question Arising Over Wooster Wage RatesIn the fall of 1967, Stark performed glazing work onthree construction jobs in the Wooster,Ohio, area. Twoof these jobs were at Wooster College and the third was ata school in or near Wooster.InMarch 1968, UnionBusinessRepresentativeGeorgeSokolovits informedLombardi,general manager of Stark,that four of Stark'semployees had complained to him that they had been paidthe rates applicable to Canton area work on jobs inWooster, Ohio, on which they believed the higher Akronrates were applicable.At that time Lombardi questionedSokolovits as to the jurisdictional line which separated theAkron rate area from the Canton rate area, andLombardi asked Sokolovits for a letter defining the line.Sokolovits told Lombardi that he believed that Akronrates applied to all of Wayne County,in which Wooster islocated.BetweenMarch and September, Sokolovits raised thematter with Lombardi on several other occasions.AccordingtoSokolovitssoonafterhisfirstconversation with Lombardi about the claim,he learnedthat the dividing line between the two rate areas was U.S.Route 30, with all glazing work north of route 30 fallingin the Akron area and work south of route 30 falling inthe Canton area.He testified that he informed Lombardiof the correct dividing line shortly thereafter. However,Sokolovits conceded that he continued to refuse to complywithLombardi'srequestsforawrittenstatementdescribing the dividing line.Thereafter,according to Sokolovits,he ascertained thattwo of the three jobs in the Wooster area on whichStark's employees had worked were north of route 30, andhe pressed for payment of the difference between Akronrates and Canton rates to four employees for work theyhad performed on those two jobs.Lombardi conceded that Sokolovits told him that route30 was the dividing line, but testified that Sokolovits latertold him he was not certain what the line was.Lombardialso testified that Sokolovits pressed him to pay theAkron rate on all three jobs despite the fact that two ofthe jobs fell in the Canton area as defined by Sokolovits.According to Lombardi he remained uncertain as to whichrate applied to the work in question because of the lack ofa written jurisdictional statement from the Union.However,Lombardi also testified that by September hetold Sokolovits that there had been a clerical error andthat he would pay Akron rates for the work in question.He conceded that he had no dispute or controversy withSokolovits at that time,and he testified that all thatremained was for him to check the pay records for theperiod in question,compute the amounts due, and makethe payments. He also testified that he started to checkthe records in July and that he told Sokolovits that whenthe check was completed,he would make the payments.Lombardi's testimony that there remained confusionover the dividing line between the two jurisdictions andthe jobs to which the Akron rate applied is not consistentwith his testimony as to the posture of the matter by thebeginning of September.Accordingly,Ihave creditedSokolovits as to what he had told Lombardi with respectto the dividing line and the Union's claim,and I find thatby the beginning of September, as Lombardi conceded, hehad agreed to pay the Union'sclaim after the recordswere checked and the amounts computed.'C. The WorkStoppageOn September 8, Lombardi telephoned Sokolovits andtold him that because of a material shortage, he lackedwork for four outside glaziers.Sokolovits said that therewas a need for outside glaziers in the Akron area and thathe would find temporary employment for them. OnSeptember 9 the four employees who were entitled tobackpay for theWoosterwork started to worktemporarily for other employers on referral by Sokolovits.A fifth outside glazier employed by Stark,Robert Wuske,was temporarily assigned to work for Tusco, of whichLombardi was vice president and former manager.Shortly before September 16, after learning that Starkcould again utilize the four glaziers who had taken othertemporary work,Lombardi asked Sokolovits to return themen to their jobs with Stark on Monday,September 16.Lombardi said he would contact their employers and see ifhe could get them back on short notice.On Friday,September 13, Lombardi contacted each ofthe four employees by telephone and told them he hadwork for them the followingMonday.Eachwasnoncommittal and indicated concern over giving notice totheirinterimemployersandbeingcontactedbySokolovits.The four employees did not return to work onSeptember 16, and Lombardi again contacted Sokolovits,reminding him of the terms they had agreed to intemporarily reassigning the men.'Lombardi asked whythemen had not returned,and Sokolovits replied thatthey would not be returned until they were paid theirbackpay.'Lombardi expressed the view that the contractprovided procedures to follow other than a work stoppageor walkout.Sokolovits did not respond.'IalsorejecttheGeneralCounsel'scontention thatLombardi'sconcession that he had no dispute or controversy with Sokolovits should beconstrued as a limited concession that he did not resist paying what heproperly owed but remained in doubt as to the extent of his liabilitybecause of uncertainty over the dividing line.'According to Lombardi,Sokolovits had agreed to get the men back onIor 2 days'noticeLombardi testified that when he reminded Sokolovitsof this, Sokolovits told Lombardi that Sokolovits'word meant nothing andhe would not return the men.'Lombardi placed this conversation on September 23, although it GLAZIERSLOCAL 1162,PAINTERSThe four employees did not return to work that week,and they refused delivery of registered letters mailed themby Stark. On September 27 and 28 Sokolovits requestedall outside glaziers employed by Stark and Tusco to stopworking for Stark and Tusco as of Monday, September30, and to take jobs with other employers on that date. Itis conceded that this request was made in support of theUnion's request for payment of the Akron rate on theWooster work performed the previous year.On September 27, Sokolovits went to the premises ofTuscowhereElmerNegley and Robert Doty wereworking as outside glaziers forTusco.Sokolovits soughttheir support in the wage dispute at Massillon, withevident reference to Stark,and asked them to leave theirjobs and take other jobs.Initially, both Negley and Dotystated that they would not leave their jobs.Sokolovits saidhe would get their support one way or another and that hewould have them before the union trial board.Doty thendecided to comply, but Negley refused and continued toreport for work thereafter.'Also on September 27, Sokolovits visited Stark'spremises and told several employees,includingRobertWuske,' that he would have to pull them off the job untilthewage dispute over the Wooster jobs was settled.'Sokolovits told them he would call them at their homesand tell them where to report for work the followingMonday. The next morning,Sokolovits telephonedWuskeand told him to report to Kent, Ohio,towork onMonday.Wuske replied that he had a job at Stark andwould not leave.Sokolovits replied that he would have totake a different route and go before the Executive Board.Wuske indicated that whatever happened would happen.He continued to report for work at Stark.He was theonly outside glazier who did so until sometime inOctober.9In late September,Lombardi advised his labor relationscounsel, Edward Kaminski, that the glaziers employed byStark and Tusco were on strike, and Kaminski arrangedto meet with Sokolovits.During an extended discussion,Kaminski repeatedStark's request for a written statement of the boundaryline betweenthe Akronand Canton jurisdiction. He urgedSokolovits to put the men back to work and settle thematter through the contractual grievance procedure.Sokolovits took the position that the men wanted themoney paid before they would return to work.Sokolovitsand Kaminski reached a tentative agreementpursuant to which the men would return to work and fileappears in context that it occurred on September 16. According toLombardi,Sokolovits also conditioned their return on Stark's agreementto provide for dues checkoff.Lombardi conceded that a dispute over theapplication of the check-off provisions of the Association agreement toStark was settled by an agreement signed on September 20. Sokolovitstestified that in August,Lombardi had asked to arbitrate the checkoffdispute,and that Stark signed the checkoff agreement in August, whileTusco signed it in September.It is not necessary to resolve the conflicts intestimony relating to the dues checkoff as there is no indication that itremained an issue by September 27 when Sokolovits asked the employeesof Stark and Tusco to report to other employers.'There was one inside glazier employed by Tusco who was not asked toleave his job.'Wuske had been an outside glazier for Stark for about I year. Beforethat he had been shop superintendent for I I years.'According to Wuske,two of the employees to whom Sokolovits spokewere inside glaziers.A third and Wuske were outside glaziers.'According to Wuske one of the inside glaziers employed by Stark lefthis job and the others did not.There is no evidence that any additionalpressures were placed on the inside glaziers after Sokolovits'September 27visit.395a grievance while Respondent would withdraw a priorcharge that had been filed. The following day KaminskicalledSokolovits to tell him that the companies hadagreedto withdraw the charge, but Sokolovits stated thathe could not put the men back until they were paid.Kaminski then advised his clients to compute thebackpay and make out the checks so that work could beresumed.On October 7 or 8 Kaminski advised Sokolovitsthat the checks were being made out. Sokolovits thennotified the glaziers to return to their jobs. On October10, the outsideglaziers atStark returned to work and thefull complement returned at Tusco by October 23.D. The Charges Against Negley and WuskeIn the latter part of October, Negley and Wuske weresent copies of Union charges filed against them bySokolovitschargingthem with violations of enumeratedsectionsof the constitution of the Union's parentBrotherhood and of the Union's bylaws." The explanationset forth in the charges against Negley was:"On September 27th, 1968, Brother Elmer Negley didwilfully interferewith the orders of theBusinessRepresentative of Glaziers & Glassworkers, Local 1162toperform his duties to protect eight (8) brothermembers of Glaziers & Glassworkers, Local 1162.The charge gave notice of a hearing before a TrialBoard on November 16, 1968.The Trial Board hearing was held as scheduled. BothNegley and Wuske appeared, pleaded not guilty, and weretriedtogether,apparentlywith their consent. Theirtestimony and the nonverbatim minutes of the hearingprepared by the Trial Board secretary from a taperecording of the trial, since erased, establish that theviolations charged against the two men were based ontheir refusal to stop work for Tusco and Stark whenrequestedby Sokolovits.At the conclusion of the trial, the Trial Boarddetermined that both men were guilty and imposed a fineof $100 on each of them to be paid by November 30,1968. Neither Negley nor Wuske has paid the fine.E. Concluding FindingsThe evidence establishes that on September 27Respondent caused the employees of Stark and Tusco toengage ina concerted work stoppage because of Stark'sfailure to pay four employees the Akron rate for workthey had performed in Wooster. Although it appears thatthefouremployeeswithbackpay claims were thenworking for other employers as a result of Respondent'swork shortageearlier inSeptember, there was more thana simple refusalby the four employees to return to theirjobswithStarkuntilpaid.BusinessRepresentativeSokolovits asked other outside glaziers to take otheremployment and broughtcharges againstthe two whorefused to do so. The occurrence of the work stoppage, its"The charges against both were the same except that the charge againstNegley enumerated two sections that were not included in the chargeagainstWuske.One of the additional violations charged against Negleystemmed from a statement about the Union attnbuted to him bySokolovits at the time Sokolovits asked him to leave work The minutes ofthe trial indicate the Negley was found not guilty with respect to theportion of the charge against him based on the statement. Anotherviolation was apparently based upon Negley's notifying the companies ofthe charges against him.Negley was found guilty of that charge."The explanation in the charge against Wuske was identical except as toname and date. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause, and the Union's responsibility for it are all clear.It is also clear from the trial minutes and the testimonyof Negley and Wuske that the charges against them whichresulted in their fines were based upon their refusal toleave work, as asked by Sokolovits, to join in the workstoppage of Tusco and Stark employees.The General Counsel contends that the work stoppagewas in violation of article XII of the agreements betweenRespondent and the companies and was thereforeunprotected.Accordingly, the General Counsel contendsthatthiscase is distinguishable fromN.L.R.B.v.Allis-Chalmers,388 U.S. 175, and that the fines imposedby the Union on Negley and Wuske violated Section8(b)(l)(A) of the Act.Respondent contends on the other hand that the fineswere purely an internal union matter over which theBoard has no jurisdiction and that in any eventArticle Xof its agreements with the companies freed it to withholdthe services of its members from the companies so thattheAllis-Chalmersdecision controls this case.121.The application of the no-strike clauseArticlesX and XII of the agreement between theUnion and the companies are set forth above in theirentirety." The critical portion of article XII provides thatin the event of "any controversy or dispute, as to themeaningorapplicationoftheprovisionsof thisAgreement, there shall be no suspension of work but alldifferencesshallbeadjusted"by a committee ofrepresentatives of the parties and an impartial third party,if required.ArticleX on the other hand provides thatunion members will not work for any employer that hasnot signed the agreement,ora similar agreementapproved by the Brotherhood "or any Employer who doesnot live up to the provisions contained herein."The General Counsel contends that there was a disputebetween the parties within the meaning of article XII overthe payment for the Wooster jobs which required itssubmissiontothegrievanceprocedure.Respondentcontends,however, that as Lombardi had concededliability but failed to make payment,there was no disputeor controversy within the meaning of article XII and thatStark and Tusco were employers who failed to live up tothe provisions of the agreement within the meaning ofarticle X for whom Union members will not work.As I have found, before the work stoppage occurredLombardi had agreed to pay Akron rates for the Woosterwork in accord with the Union's claim, and all that"Respondent contends further that no violation should be found becauseNegley and Wuske failed to file appeals within the Union in accord withtheprocedures established in the Brotherhood'sconstitution.Negleyconceded that he did not file an appeal but explained that he had requestednecessary appeal papers which had never been furnished him. Wuske wasnot questioned about an appeal.It appears from Negley's testimony andsec275(c) and 289 of the Brotherhood Constitution that the Union'sfailure to present Negley and Wuske with a written decision may haveprevented their compliance with the appeal procedures of the constitutionIn any event,what is involved in this proceeding is the enforcement ofpublic rights and not the internal rights of a member vis-a-vis his union, sothat exhaustion of internal union appeals is not required before the Board'sprocessesmay be invokedLocal 138InternationalUnion of OperatingEngineers,AFL-CIO (Charles S.Skura), 148 NLRB 679, 684."Respondent appears to contend that the interpretation of its contract isa matter for the courtsover whichthe Board lacks jurisdiction.However,it is settled that where the interpretation of an agreement is required inorder to determine whether unfair labor practices have occurred, the Boardhas the power to interpret the agreement.N L R.B v C & C PlywoodCorp..385 U.S 421,Mastro Plastics Corp v. N.L R B.,350 U S 270remained was to check Stark's records, compute theamounts due, and make payment. The initial question tobe answered is whether at this point the Union's claim forback wages gave rise to a "controversy or dispute, as tothemeaning or application" of the provisions of theagreement within the meaning of article XII.AlthoughLombardi conceded that there was no"dispute" or "controversy" between him and Sokolovits,his concession does not dispose of the question. Lombardididnot concede that he interpreted article XII asinapplicable, and there remained unsettled the question ofthe amounts due and when they were to be paid eventhough he conceded liability for back wages.The Union's obligation to refrain from work stoppagesestablished by article XII is directly tied to the obligationof the parties to submit controversies or disputes toarbitration. If the unsettled issues between the parties atthe time of the work stoppage were arbitrable under theagreement, then under the terms of article XII the Unionwas obligated to pursue arbitration to settle the issues andwas not free to engage in a work stoppage.Inconstruingagreementstoarbitrateinlaboragreements, the Supreme Court has said: "[T]o beconsistent with congressional policy in favor of settlementof disputes by the parties through the machinery orarbitration, the judicial inquiry under Section 301 must bestrictlyconfined to the question whether the reluctantparty did agree to arbitrate the grievance or did agree togive the arbitrator power to make the award he made. Anorder to arbitrate the particular grievance should not bedenied unless it may be said with positive assurance thatthearbitrationclauseisnotsusceptibletoaninterpretation that covers the asserted dispute. Doubtsshould be resolved in favor of coverage."" The Court alsostated, "In the absence of any express provision excludinga particular grievance from arbitration, we think only themost forceful evidence of a purpose to exclude the claimfrom arbitration can prevail, particularly where, as here,the exclusion clause is vague and the arbitration clausequite broad." 'sThis approach to the interpretation of agreements toarbitrate was found to be dictated by the federal policyreflected in national labor laws"to promote industrialstabilization through the collective bargaining agreement"which is fully achieved"when the agreement contains bothan arbitration provision for all unresolved grievances andan absolute prohibitation of strikes, the arbitrationagreement being the`quid pro quo'for the agreement notto strike.""Following this approach the Supreme Court rejectedtheso-calledCutler-Hammerdoctrine" that "If themeaning ofthe provision of the contract sought to bearbitrated is beyond dispute, there cannot be anything toarbitrate and the contract cannot be said to provide forarbitration.""Here the Respondent Union argues that its grievancewas so clearly meritorious in view of Lombardi'sconcession that there was no dispute or controversy andthe Union was free to strike.However,assuming the meritof its claim,itsargument in this respect appears no"United Steelworkersof America vWarrior and Gulf NavigationCo,363 US 574, 582-583."363 U.S. at 584-585.11363 U.S. at 578 and fn 4."International Associationof Machinists v Cutler-Hammer,Inc, 271App. Div 917,affd.297 N Y. 519."United Steelworkersof AmericavAmericanManufacturing Co,363US 564, 567 GLAZIERS LOCAL 1162, PAINTERSdifferent in kind from that rejected inThe AmericanManufacturing Companycase. Just as "The processing ofeven frivolous claims may have therepeutic values whichthose who are not a part of the plant environment may bequite unaware,"" so also the processing of a meritoriousclaim through the grievance and arbitration proceduremay have similar effect.Whileanargument can be made that in thecircumstances of this case at the time the work stoppageoccurred Respondent's position was the same as if it hadan arbitration award with which Stark failed or refused tocomply, it cannot be said that the construction of articleXII which the Union urges is free of doubt, that theevidence of a purpose to exclude the Union's claim forback wages from the arbitration provision was "mostforceful," or that the arbitration clause is not susceptibleto an interpretation that covered the Union's claim. As setforth,even after Lombardi's concession of liability, itremained for Stark to check its records, compute theamounts due, and pay them. Although there was nodispute over liability, and thus it may be said that therewas no dispute or controversy over the meaning of theagreement, there was at the very least a controversy overapplication of the agreement.Far from exhibiting a purpose to exclude thiscontroversy from the arbitration agreement, the lastparagraph of article XII indicates a contrary conclusion.That paragraph states a purpose to exclude from thegrievance and arbitration provisions defaults of fringebenefit payments, referring to article IV, Section c of theagreement. Article IV, section c, expressly states the rightof the Union to declare the agreement terminated on 5days written notice in the event of a nonpayment ofhealth,welfare,and vacation contributions to Unionfunds. It permits the Union to strike in the event of suchnonpayment without liability for damages after 5 days'notice of termination has been given. Having specificallyprovided for the suspension of the grievance procedure inthe event of default of payment of fringe benefits, it maybe concluded that the parties intended no similar exclusionfor other defaults. Even if one were to interpret the lastparagraph of article IV as extending to defaults in wagepayments, there is no evidence that any written notice ofintent to terminate was given by the Union, so as to bringits provisions into play.There remains for consideration the impact of articleX.While the full scope and intent of this article is farfrom clear, the question here is what is meant by "anemployer who fails to live up to the provisions" of theagreement, which in turn leads to the question of bywhom or how it is to be determined whether an employerhas failed to live up to the provisions of the agreement. Ifthat determination is independent of article XII, then theUnion would have the option or perhaps even the duty towithhold the services of its members whenever it wascertain the agreement had been violated without firstresorting to the grievance and arbitration provisions of theagreement. In view of the mandatorylanguageof articleXII, a more plausible reading of article X requires thatthe determination of whether the employer has failed tolive up to the provisions of the agreement is to be madepursuant to article XII before the Union is free to strike.Thus, if there is a controversy or dispute as to themeaningor application of the Agreement, the Union isfree to strike under article X only after a determinationby the majority of the Arbitration Committee provided in"363 U.S. at 568.397articleXII and a refusal by the employer to accept thedeterminationof the Arbitration Committeeas binding.So construed, article X does not free the Union to strike,if as here, article XII applies and its procedures were notexhausted.While other constructions of Article X can beargued, I can find in it no clearer exclusion of the Union'sclaim from its no-strike obligation than appears in articleXII. Accordingly, I conclude that the Union's back wageclaim gave rise to a dispute or controversy within themeaning of article XII at the time the work stoppageoccurred. As the Union caused a suspension of work overitsclaim for back wages, without first exhausting thegrievance and arbitration procedures, the Union violateditsobligationunder articleXII to refrain from asuspensionof work.202.The finesInN.L.R.B. v. Allis-Chalmers Mfg. Co.,388 U.S. 175,the Supreme Court held that Section 8(b)(1)(A) was notviolatedwhen a union threatened and imposed finesagainstmembers who crossed a picket line and went towork during authorized strikes against their employer.There the strikes were in support of demands for newagreements, and there was no contention that the unionhad violated any contractual obligation by striking.Although there is language in the principal opinion of theCourt which may be broadly read to support the positionofRespondent in this case, it is clear that inAllis-ChalmerstheCourtwas concerned only withinternalunion disciplinewhich restrained or coercedemployees to join in "authorized" and "lawful" concertedactivity. 31Subsequently, inN.L.R.B. v. IndustrialUnion ofMarine & Shipbuilding Workers of America, AFL-CIO,391U.S. 418, the Court considered the expulsion of aunion member for filing a charge with the Board allegingthat the union had violated the Act. The principal issue inthatcasewaswhether the union violated Section8(b)(1)(A)by disciplining an employee for failure toexhaust all the remedies available to him within the unionbefore he filed charges with the Board. However, theCourt indicated therein its agreement with the Board thatan expulsion based on the filing charges with the Boardviolated Section 8(b)(1)(A).The Court stated "Section 8(b)(1)(A) assures a unionfreedom of self-regulation where its legitimate internalaffairs are concerned. But where a union rule penalizes amember for filing an unfair labor practice charge with theBoard other considerations of public policy come intoplay."" Finding a public policy in keeping persons free ofany coercion against making complaints to the Boardimportant to the functioning of the Act as a whole, theCourt agreed that "overriding public interest"" made"In all of the above, I have considered the obligationof the Union toStark and Tusco as the same.Although itcan be arguedthat the workstoppageat Tusco, where Negley was employed,raises a different issuefrom the work stoppage at Stark,neithercounsel for the General Counselnor Respondent in their briefs have separatedthe workstoppages at thetwo locations for purposes of argument.There issome evidence to indicatea close relationship between Tuscoand Stark,and it appears from theminutes of the uniontrial of Negley and Wuske that the Unionacted onthe belief that both corporations stood in the same position. In thesecircumstances, I have treatedthe workstoppageas if it were asingle workstoppage against a singleemployer forpurposes of decision in this case."388 U.S at 176-177.11391U.S. at 424."Ibld 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDunimpeded access to the Board the only alternative,exceptand unless plainly internal affairs of the union wereinvolved.As the charges that the employee filed with theBoard went beyond the internal affairs of the Union, theCourt concluded that the expulsion of the employee basedon his filing of the charges violated Section 8(b)(1)(A).Allis-Chalmers andMarine&ShipbuildingWorkersleftopen the question of what constitutes "legitimateinternal"union affairs and whether other public interestsmay be deemed to override the right of a union to imposediscipline in the conduct of its internal affairs withoutviolating Section 8(b)(1)(A).More recentlyinScofieldet alv.N.L.R.B.,89 S.Ct.1154, the Court sustained the right of a union,withoutviolating Section 8(b)(1)(A), to fine union members forviolatingunion rules against drawing more than a"ceiling"rate for their production under an incentive paysystem.There after reviewingAllis-Chalmers and Marine& Shipbuilding Workers,the Court stated:"Under this dual approach,Sec. 8(b)(1) leaves a unionfree to enforce a properly adopted rule which reflects alegitimate union interest, impairs no policy Congresshas imbedded in the labor laws, and is reasonablyenforced against union members who are free to leavethe union and escape the rule.Applying this view of Section 8(b)(1) to the case beforeit the Court focused its inquiry"on thelegitimacy of theunion interest vindicated by the rule and the extent towhich any policyof the Actmay be violated by theunion-imposed production ceiling.""Before concludingthat no impairment of statutory policy was shown, theCourt first satisfied itself that enforcement of the unionrule did not impede collective bargaining,did not violatethe contract between the union and the employer, did notresult in featherbedding,induced no discrimination by theemployer against any class of employees,and representednoderelictionby the union of its duty of fairrepresentation.Both the statement of the Court's view and the scope ofits inquiryinScofieldsupport the contention that thepolicy of protecting the right of employees to file chargesagainst restraint is not the only policy which may overridea union's right to enforce its internal rules under Section8(b)(1)(A).Even before the Supreme Court decidedScofield,inLocal 12419,InternationalUnion of District 50, UnitedMineWorkers of America (National GrindingWheelCompany, Inc.),=6TrialExaminer A. Norman Somersconcluded that the considerations of public policy whichoutweighaunion's right to impose internal uniondisciplinewere not limited to those before the Court inMarine&ShipbuildingWorkers.The opinion of theCourt inScofieldsupports that conclusion which I alsoreach herein.Here the policy which must be weighed against theright of the Union to impose internal discipline concernsadherencetothetermsofacollective-bargainingagreement.As Trial Examiner Somers observed in hisdecision inNationalGrindingWheelthepolicyofencouraging adherence to collective-bargaining agreementshas been implicit in the preamble of the Act from itsinception and was voiced in the reports of both houses ofCongress."Early in the administration of the Act, the"89 S.Ct. at 1158."89 S.Ct.at 1158."Case 3-CB-1068, decided July 30, 1968,and now pendingbefore theBoardSupreme Court gave force to the policy in holding that aviolation of a collective bargaining is not a protectedactivity and that employees may lawfully be dischargedfor its repudiation."In1947,when the Act was amended, Congressdemonstrated further interest in providing for theenforcement of collective-bargaining agreements by addingSection 203(d) and Section 301 and "promoting collectivebargaining that ended with agreements not to strike."2'The finding of a federal policy reflectedin the nationallabor laws "to promote industrial stabilization through thecollective bargaining agreement" led the Supreme Courtto conclude that Section 301 is not merely procedural butrequires the fashioning of a body of federal substantivelawfortheenforcementofcollective-bargainingagreements," that an agreement to arbitrate is to beconstrued in favor of arbitration if there is doubt as to itscoverage," and that an agreement not to strike is to beimplied coextensive with an agreement to arbitrate, evenwhere the parties to a contract have not explicitly agreedto ban strikes."In this case, the fines were based not simply upon arefusal to violate an agreement but on a refusal to violatethe no-strike clause of an agreement. If policy favoringenforcement of agreements were not deemed to overridethe right of a union to impose discipline upon itsmembers, the Union would remain free through theimpositionoffinestocoerceotherwiseunwillingemployees to join in strikes in breach of contract, makingmore complete the disruption of the employers' business,subjecting the employers to greater economic pressure at atime when the employers had contracted to be free ofthem,and exposing the unwilling employees to thepossibilityof discipline by the union if they resistedjoining in the violation of the agreement or of disciplineby the employer if they did not.Like Trial Examiner Somers inNational GrindingWheel,supra,I concludethat the public policy in favor ofenforcement of collective-bargaining agreements overridesand outweighs the Union's right to discipline its membersfor violating rules enforced to compel their participationin a strike in breach of contract,and it would"impair ...policy Congress has imbedded in the labor laws" to holdin this casethat Section 8(b)(l)(A) does not reach thediscipline imposed on Negley and Wuske.Accordingly, I find that Respondent violated Section8(b)(1)(A) by imposing fines on Elmer Negley and RobertWuskebecausethey failed to heed the request ofSokolovits to leave their jobs with Tusco and Stark andreport to other employers in support of Respondent'sefforts to compel payment of the back wages to Stark'semployees.3.The threatsThe complaintalso allegesthatRespondent violatedSection 8(b)(1)(A) by Sokolovits' threat to Negley and"H Rep No 1147, 74th Cong.1st Sess.p. 20, S Rep No. 753, 74thCong.,1st Sess. p. 13."N.L R B.v.The Sands ManufacturingCompany.306 U S 332."TextileWorkersUnion ofAmerica v Lincoln Millsof Alabama. 353U.S. 448, 453."TextileWorkersUnionof America v. Lincoln Mills ofAlabama,supra"United Steelworkersof America v.WarriorA GulfNavigationCompany,supra,UnitedSteelworkersofAmericavAmericanManufacturing Company, supra"Local 174,Teamsters, etc. v LucasFlour,369 U.S 95 GLAZIERSLOCAL 1162,PAINTERSWuske that he would bring charges against them if theyfailed to heed his request.The evidence shows that onSeptember 27 and 28 when Negley and Wuske indicatedtoSokolovits their intention to remain on their jobs,Sokolovits told Negley that he would get his support oneway or another and that he would have him before theUnion Trial Board. Sokolovits told Wuske that he wouldhave to take a different route and go before the ExecutiveBoard.Both statementsbySokolovitssignalledhisintention to institute disciplinary action against NegleyandWuske if they failed to leave their jobs andconstituted threats of disciplinary action.As I have foundthat the disciplinary action subsequently taken violatedSection 8(b)(1)(A) of the Act, I also find that the threatsto take such action violated Section 8(b)(l)(A) of theAct."IV. THE EFFECT OF THE UNFAIRLABORPRACTICES UPONCOMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of theemployers described in section I,above, have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent Union has engaged incertain unfair labor practices,Ishall recommend that itbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. AsIhave found that Respondent Union violated theAct by finingElmer Negley and Robert Wuske because oftheir refusal to join in a strike in violation of its contractswithStark and Tusco,Ishallalso recommend thatRespondent Union be ordered to rescind the fines imposedon them,notify them of the recission of the fines, andreimburse and make them whole for the amount of thefines they may have paid with interest at 6 percent perannum."Upon the basis of the above findings of fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.Glaziers Local Union No. 1162, affiliated with theBrotherhoodofPainters,Decorators,Paperhangers,Glaziers, and Glassworkers of America, AFL-CIO, is alabor organization within the meaningof Section 2(5) ofthe Act.2.TuscoGlass,Inc.,andStarkGlass,Inc.,areemployersengaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.3.By threateningto fineand finingemployees forrefusingto join ina workstoppage calledby Respondentin violation of its agreements with the charging parties,Respondentrestrainedand coercedemployees of thecharging parties inthe exercise of theirrights guaranteed"Red Ball Motor Freight,Inc.,157NLRB 1237, enfd.379 F.2d 137(C A.D.C.); St. LouisOffset PrintingUnion,AFL-CIO,et al(MendlePress,Inc),130NLRB324;UnitedFurnitureWorkersof America,Local 309, CIO, et al(SmithCabinetManufactureringCompany,Inc.),81 NLRB 886."Local/38,InternationalUnionof OperatingEngineers,AFL-CIO,(CharlesS.Skura),supra.399by Section 7 of the Act and has engaged in and isengaginginunfair labor practices affecting commercewithin the meaning of Section 8(b)(1)(A) and Section 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and pursuant to Section 10(c) of theAct, I hereby recommend that Respondent, Glaziers LocalUnionNo. 1162, affiliated with the Brotherhood ofPainters,Decorators,Paperhangers,Glaziers,andGlassworkers of America, AFL-CIO, its officers,agents,and representatives,shall:1.Cease and desist from:(a)Assessing fines against,otherwise disciplining, orthreatening to discipline members for failing or refusing toprovisions of any agreement between Respondent andparticipate in a work stoppage in violation of the no-strikeStark Glass, Inc. or Tusco Glass, Inc. '(b)Inany like or related manner restraining orcoercingemployees in the exercise of their rightsguaranteedby Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Rescind the fines imposed on Elmer Negley andRobert Wuske for having failed or refused to join in thework stoppage of the employees of Stark Glass, Inc. andTusco Glass, Inc., which occurred during September andOctober 1968, and inform each of them by letter that thefines have been rescinded.(b)Reimburse and make each of the above-namedpersons whole for the amount of the fine he may havepaid as set forth in the section of the Decision above,entitled"The Remedy."(c)Post at its offices and meeting halls copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedby itimmediately upon receiptthereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent labor organization to insure that said noticesare not altered, defaced, or covered by other material.(d)Mail signed copies of said Appendix to the RegionalDirector for Region 8 for posting by Stark Glass, Inc. andTusco Glass, Inc., if said employers are willing, at alllocations where notices to their employees are customarilyposted.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall besubstituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt ofAppeals Enforcing an Order" shall besubstituted for the words "aDecision and Order.""In the event that this RecommendedOrderis adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas taken to comply herewith." 400DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF GLAZIERS LOCAL UNIONNo. 1162, AFFILIATED WITH THE BROTHERHOOD OFPAINTERS, DECORATORS, PAPERHANGERS, GLAZIERS, ANDGLASSWORKERS OF AMERICA, AFL-CIOPursuant to the Recommended Order of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOTassessfines,against,otherwisediscipline,or threaten to discipline our members forfailing or refusingto participate in a workstoppage inviolation of the no-strike provisions of anyagreementwe have with Stark Glass, Inc., or Tusco Glass, Inc.WE WILL rescind the fines imposed on Elmer Negleyand Robert Wuske forhavingfailed or refused to joinin the workstoppageof the employees of Stark Glass,Inc.,and Tusco Glass, Inc., which occurred duringSeptember and October 1968.WE WILL make Elmer Negley and Robert Wuskewhole for the amount of the fine either of them mayhave paid because of his failure or refusal to participatein said work stoppage.WE WILL NOTin any like or related manner restrainor coerce our members in the exercise of their rightsguaranteed in Section7 of the Act.DatedByGLAZIERS LOCAL UNIONNo.1162,AFFILIATEDWITH THEBROTHERHOODOF PAINTERS, DECORATORS,PAPERHANGERS,GLAZIERSANDGLASS WORKERS OFAMERICA, AFL-CIO(LaborOrganization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions,theymay communicatedirectlywith the Board'sRegionalOffice,1695 FederalOfficeBuilding,1240 East 9th Street,Cleveland,Ohio44199, Telephone216-522-3715.